Citation Nr: 1723399	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a penis-related disability, to include as secondary to service-connected PTSD and PTSD-related treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1967 to July 1970 and from December 1970 to December 1973.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 27, 2010 rating decision from the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for impotence, given that the Veteran's service treatment records note varicocele and enuresis (July 1967 Service Treatment Record), the Veteran's post-service treatment records note the Veteran's complaints of penis discharge and also note "impotence of organic origin" (September 2016 VA medical records; February 2009 VA medical record), the Notice of Disagreement characterizes the condition as "a chronic urinary condition manifested by irregular urinary discharge and impotence" (September 2010 Notice of Disagreement), and the Veteran himself characterized his disability as a "penis condition" (April 2010 Statement in Support of Claim), the Board has rephrased the issue as entitlement to service connection for a penis-related disability, to include as secondary to service-connected PTSD and its treatment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for further development and a new VA medical examination and opinion from a new VA examiner for the Veteran's penis-related disability claim.

As an initial matter, the Board finds that 1987 medical records obtained from the Jameson Memorial Hospital are not the Veteran's but of a different person.  See 1987 Jameson Memorial Hospital records (records are of a person with the same name as the Veteran but with a different middle name initial and a different birthdate).  The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, on remand, the RO should request the Veteran's actual medical records from the Jameson Memorial Hospital.  

Second, remand is also warranted for a new VA examination and opinion from a new VA examiner.  The Board finds that the April 2016 VA examination that the Veteran underwent, and the corresponding medical nexus opinion, are wholly inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination itself is inadequate because the examiner did not consider the Veteran's historical diagnoses of varicocele and enuresis (as noted in the Veteran's July 1967 Service Treatment Record) and impotence (as noted in the Veteran's February 2009 VA medical record).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The examiner also improperly failed to consider the Veteran's lay statements, including the Veteran's complaints of chronic penis discharge.  See, e.g., September 2016 VA medical records; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Moreover, it is unclear how the examination was even conducted.  The report indicates that no physical examination was performed on the Veteran.  See April 2016 VA examination.  Moreover, the examiner failed to provide an adequate explanation for his conclusions.  See id.  Thus, the Board cannot use this examination to make an informed determination as to whether or not service connection for the Veteran's claim is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

The medical opinion itself is inadequate as well.  In answering the question of the etiology of the Veteran's erectile dysfunction, the examiner failed to provide adequate reasons and explanations for his conclusions and simply wrote: "undetermined etiology."  April 2016 VA examination report; see also Nieves-Rodriguez, 22 Vet. App. at 301; Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Additionally, as to the question of secondary service connection, the examiner failed to opine on whether it is at least as likely as not that the Veteran's erectile dysfunction was AGGRAVATED by the Veteran's service-connected PTSD and PTSD-related treatment.  

Furthermore, none of the Veteran's lay statements, including his complaints of penis discharge, were addressed by the examiner in his opinion.  See, e.g., September 2016 VA medical records; Dalton, 21 Vet. App. at 23.  Moreover, the examiner failed to (at least) address the Veteran's relevant medical history, which include historical diagnoses of varicocele, enuresis, chronic urinary condition manifested by irregular urinary discharge, and impotence.  See April 2016 VA examination report.

Based on the above, remand is warranted for a new VA medical examination and opinion from a new VA examiner for the Veteran's penis-related disability claim.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain his treatment records from the Jameson Memorial Hospital.

2. Obtain all pertinent VA records not already associated with the claims file.

3. Once number 2 has been completed, forward the claims file to an appropriate examiner for an examination regarding the claim for service connection for a penis-related disability, to include varicocele, enuresis, chronic urinary condition manifested by irregular urinary discharge, and impotence, and as secondary to service-connected PTSD and its treatment.
The examiner should identify all disabilities relating to the Veteran's penis-related disability, including by considering the Veteran's historical diagnoses of varicocele, enuresis, chronic urinary condition manifested by irregular urinary discharge, and impotence and related symptoms.

For each current disability identified, the examiner is then specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's penis-related disability(s) BEGAN IN or is related to his time in the service, yes or no?  

In providing a response to subsection (a), the examiner is specifically instructed to review the Veteran's July 1967 Service Treatment Record, which note diagnoses of varicocele and enuresis.

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's penis-related disability(s) was CAUSED BY HIS SERVICE-CONNECTED PTSD AND/OR HIS PTSD-RELATED TREATMENT, yes or no?  

(c) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's current psychiatric disorder(s) was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY HIS SERVICE-CONNECTED PTSD AND/OR HIS PTSD-RELATED TREATMENT, yes or no?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions (including the Veteran's complaints of penis discharge) should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




